OPINION OF THE COURT
FLAHERTY, Justice.
Samuel Barks brings this appeal from judgments of sentence imposed after his conviction in a jury trial of voluntary manslaughter and possessing instruments of crime. Appellant argues he is entitled to a new' trial because of the admission of certain “hearsay” testimony and statements of *449the prosecutor during his closing argument. We have thoroughly reviewed the briefs and the record and find appellant’s arguments are without merit. Therefore, judgment of sentence is affirmed.
Affirmed.